DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Teney et al. (“Graph-Structured Representation for Visual Question Answering”, 2016) in view of Feiszli et al. (US 10168899 B1).
Regarding claim 1, Teney discloses:
a computer system for solving queries on image data, comprising: a processor device operatively coupled to a memory device, the processor device being configured to implement: a detector manager with a detector application programming interface (API) to allow at least one external detector to be inserted into the computer system by exposing capabilities of the at least one external detector and providing a predetermined way to execute the at least one external detector; 
an ontology manager to expose knowledge bases regarding at least one ontology to a reasoning engine, at least by (Page 4: Col. 1 Para. 2, col. 2 para. 1, describes the use of a pre-trained syntactic parser within the neural network, to further provide “relations between parts of the input (the edge features in our graphs”, such syntactic parser uses pre-trained knowledge bases regarding at least one ontology (pre-trained language model) to provide syntactical context between the nodes of the graph.)
a query parser to transform at least one natural query into a query directed acyclic graph (DAG), at least by (Sec. 3 describes the query parser that transforms a text question (natural query) into a graph representation (DAG), further uses the above pre-trained knowledge bases regarding at least one ontology to provide syntactical context between the nodes of the graph (see eq. 1 and corresponding paragraphs))
and the reasoning engine to: use the query DAG, the ontology manager and the detector API to plan an execution list of detectors, and use the query DAG, a scene representation DAG produced by the at least one external detector and the ontology manager to answer the at least one natural query, at least by (Sec. 3, further describes, object detection within a scene to create a graph based representation of the scene and further uses the above pre-trained knowledge bases regarding at least one ontology to provide syntactical context between the nodes of the graph (see eq. 2 and corresponding paragraphs), Sec. 4, further describes taking the graph representation of the natural query (query DAG), and the graph representation of the scene and processed through the neural network in which the defined model provide the plan in 
But Teney fails to describe:
a detector manager with a detector application programming interface (API) to allow at least one external detector to be inserted into the computer system by exposing capabilities of the at least one external detector and providing a predetermined way to execute the at least one external detector
detector API to plan an execution list of detectors
	However, Feiszli et al. (US 10168899 B1) teaches the above limitations at least by (col. 5 lines 14-24, which discloses the use of APIs and software module or components associated with different detectors such as connector detector, shape detector, shape modifier, intent detector; furthermore col 12 lines 17-23, describes the use and combination of each detector “separately, in subgroups, or all in conjunction…to create the visual geometry shown to the user 108 and in an in-memory graph data structure that stores the image objects and corrected image objects”, and as described in col. 6-col. 7, each detector is used for particular purposes and are triggered by particular actions such as an input related to a goodness-of-fit of a particular shape, the shape detector would be used to detect what shape it is, or input of strokes or after strokes, the connector detector would be used to detect connectors, etc. as such these triggers provides a plan for which detector to execute (e.g execution list of detectors))
	Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Feiszli into the teaching of Teney as they Feiszli.
	
As per claim 2, claim 1 is incorporated and Teney further teaches:
where the reasoning engine is a probabilistic logic solver, at least by (Page 4: Col. 1 Para. 2, col. 2 para. 1, describes pre-trained syntactic parser within the neural network and Sec. 4, the neural network which is interpreted as the reasoning engine with probabilistic logic solver)
As per claim 3, claim 1 is incorporated and Teney further teaches:
where the query parser is further configured to use at least one trained language model, at least by (Page 4: Col. 1 Para. 2, col. 2 para. 1, describes the use of a pre-trained syntactic parser within the neural network, to further provide “relations between parts of the input (the edge features in our graphs”, such syntactic parser uses pre-trained knowledge bases regarding at least one ontology (pre-trained language model) to provide syntactical context between the nodes of the graph.)
As per claim 4, claim 1 is incorporated and Teney further teaches:
where the at least one ontology extends at least one capability of the at least one detector by describing higher level concepts in terms of basic objects, at least by (Pg. 2 col. 1 para. 2, Language representation, describes pre-trained syntactic parser, which provides syntactical meaning to terms, learned concepts between related words and synonyms, which extends at least one capability of the at least one detector by describing higher level concepts in terms of basic objects)
As per claim 5, claim 1 is incorporated and Teney fails to teache:
where the detector manager is further configured to encapsulate additional detectors in the detector API.
	However, Feiszli et al. (US 10168899 B1) teaches the above limitations at least by (col. 5 lines 14-24, which discloses the use of APIs and software module or components associated with multiple additional detectors such as connector detector, shape detector, shape modifier, intent detector.
	Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Feiszli into the teaching of Teney as they incorporate techniques related to image recognition and one of the ordinary skill in the art would have been motivated to use such a modification for the purpose of using different detectors to recognize different objection in an image as described by Feiszli.
As per claim 6, claim 1 is incorporated and Teney further teaches:
where the reasoning engine is further configured to convert the query DAG into logic facts using rules, at least by (Sec. 3 and 4, describes using syntactic parser that provides syntactic/and dependency rules that creates edges between terms to create a graph representation of the natural query (query DAG), the graph with weight edges are logic facts using said rules.)
As per claim 7, claim 1 is incorporated and Teney further teaches:
wherein the processor device is further configured to implement: a grounding unit that performs query expansion on the query DAG by extending the at least one natural query by related terms retrieved from at least one ontology, at least by (Pg. 2 
As per claim 8, claim 7 is incorporated and Teney further teaches:
wherein the processor device is further configured to: translate the at least one natural query, at least one dependency and at least one data type, and at least one retrieved ontology rule to a corresponding logic language for grounding, at least by (Pg. 2 col. 1 para. 2, Language representation, describes pre-trained syntactic parser, which provides syntactical meaning to terms, learned concepts between related words and synonyms (e.g. ontology rule to a corresponding logic language for grounding) and further describes producing “a graph representation of the question in which each node represents a word and each edge a particular type of dependency (e.g. determiner, nominal subject, direct object, etc.)” where type of dependency is interpreted as “dependency and at least one data type”)
As per claim 9, claim 7 is incorporated and Teney further teaches:
wherein the grounding unit is further configured to perform inference passing over all possible combinations to achieve the original query; record at least one different combination; and combine the at least one different combination into the execution list, at least by (Sec 3, where the iteration of each words in the query are considered to be connected via an edge based on pairwise relations between each words and measured weighted dependencies found in the pre-trained corpus (e.g. perform inference passing over all possible combinations to achieve the original query ) and the 
As per claim 11, claim 1 is incorporated and Teney further teaches:
wherein the processor device is further configured to: return answers to the at least one natural query in a predetermined format that highlights at least one subject of the at least one natural query, at least by (Sec. 4 which describes the answer to the natural query as a fixed sized output (predetermined format) that is applicable to the question elements (highlights at least one subject of the at least one natural query)
Claims 12-19 recite equivalent claim limitations as claims 1-8 above, except that they set forth the claimed invention as a method; Claim 20 recite equivalent claim limitations as claim 1 above except that they set forth the claimed invention as a computer program product comprising a non-transitory computer readable storage medium, as such they are rejected for the same reasons as applied hereinabove. 
Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
***Relavant art not relied upon:

Sigal et al. (US 20180096192 A1) describes the use of independent detectors for different objects and the use of a detector training module that trains one or more independent detectors and one or more joint detectors to identify objects in images.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS TRUONG whose telephone number is (571)270-3157. The examiner can normally be reached Monday - Friday 7:00 am - 3:30 pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jail can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/DENNIS TRUONG/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        2/10/2022